Citation Nr: 1433706	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a chronic skin disability (claimed as an allergy to chemical and fumes).

2.  Entitlement to service connection for asbestos exposure.

3.  Entitlement to service connection for a chronic heart disability (claimed as heart palpitations).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2007.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran testified before the undersigned in August 2012.

The issues of entitlement to service connection for a chronic heart disability and a chronic skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the August 23, 2012 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, indicated that he wished to withdraw the appeal on the issue of entitlement to service connection for asbestos exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for asbestos exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (3).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal for service connection for asbestos exposure and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See August 2012 Board videoconference hearing, at p. 2.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal in the claim for entitlement to service connection for asbestos exposure is dismissed.


REMAND

A remand is necessary to ascertain the current nature and etiology of the claimed disabilities remaining on appeal.  All outstanding VA and non-VA treatment records should also be obtained on remand.

I.  Treatment Records

During the Board hearing, the Veteran testified that he received treatment at the VA hospital with TRICARE.  See Board Hearing Transcript (Tr.) at 6.  A review of the record reflects that these treatment records have not been associated with the claims file.  On remand, any outstanding relevant VA and non-VA treatment records should be obtained.

II.  VA examinations

Although VA examinations were conducted in connection with the Veteran's claimed heart palpitations and skin disability, the Board finds that the examinations were inadequate and that contemporaneous examinations would helpful in resolving the issues remaining on appeal.

Regarding the claimed heart palpations, the VA examiner diagnosed the Veteran with "palpitations" but was silent as to whether the Veteran had an underlying heart disability.  No explanation or rationale was given for the diagnosis.  The Veteran testified that he had since been evaluated for heart palpitations by Dr. M. through the VA hospital.  See Board Hearing Tr. at 6.  Therefore, the Board finds that another, more contemporaneous, examination is necessary to resolve this issue.  

Regarding the claimed skin disability, the Veteran asserts that his current skin disability is related to exposure to a chemical called trichloroethylene (TCE), while working as a jet engine mechanic during service.  See Board Hearing Tr. at 8.  His service treatment records reflect that he was treated for various skin problems.  A December 2010 VA examination reflects diagnoses of pseudofolliculitis barbae and onychomycosis.  The examiner; however, did not provide an opinion as to whether these skin disorders are related to the Veteran's active duty service.  Moreover, the Veteran testified that he has since received treatment for skin problems.  Therefore, the Board finds another, more contemporaneous, examination is needed to resolve this issue.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his heart and skin, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain any outstanding treatment records for the Veteran from the VA Pacific Islands Health Care System.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed heart palpitations.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the heart palpitations.  The examiner is requested to identify all current heart disorders associated with the Veteran's claimed heart palpitations.  If the Veteran does not have an underlying heart disability, the examiner must state as such and provide a complete rationale for such conclusion.  

With respect to each diagnosed heart disorder, the examiner is requested to answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service or manifested to a compensable degree within one year of separation from active service?

b)  Is it at least as likely as not (a 50 percent or greater probability) that such disability is otherwise related to any in-service disease, event, or injury?  

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.  

4.  After the development requested in items (1) and (2) is completed, schedule the Veteran for a VA examination to address the nature and etiology of his claimed skin disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner is requested to identify all current skin disorders.  With respect to each diagnosed disorder, the examiner is asked to provide the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that such disability had its clinical onset during active service, or is related to any in-service disease, event, or injury therein? 

For purposes of providing an opinion, the examiner should accept as true Veteran's statements that he was exposed to trichloroethylene (TCE) and other chemicals while working on jet engines during active duty service.

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the requested action, and any additional development deemed warranted by the record, readjudicate the claims.  If any claim is denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


